                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 01/02/20
                                            WWW.MKCLAWGROUP.COM
                                       LAW OFFICES OF MICHAEL K. CHONG, LLC

             NEW YORK:                              FORT LEE:                                HOBOKEN:
   1250 BROADWAY, 36TH FL. STE. 300       2 EXECUTIVE DRIVE, STE. 240                300 HUDSON STREET. STE. 10
     NEW YORK, NEW YORK 10001             FORT LEE, NEW JERSEY 07024                HOBOKEN, NEW JERSEY 07024
          (212) 726-1104                        (201) 947-5200                           (201) 708-6675
        FAX (212) 726-3104                   FAX (201) 708-6676                        FAX (201) 708-6676

                                             * Please Reply to: FORT LEE           EMAIL: MKC@MKCLAWGROUP.COM




                                            December 31, 2019
Via ECF; Total Pages: 1
Hon. Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
                                                    MEMORANDUM ENDORSED
500 Pearl St.
New York, NY 10007

                 Re:     Deran et al v. Antalia Turkish Cuisine LLC et a
                         Docket No.: 1:19-cv-06833-GHW

Dear Judge Woods:

       This office represents Defendants in the above referenced matter. I respectfully request an
adjournment of the Initial Conference currently scheduled for January 29, 2020, at 3:30 p.m. I have a
previously scheduled trial which cannot be rescheduled.

        I have conferred with Plaintiff’s counsel, and he consents to this rescheduling request. The
parties submit February 11, 2020, February 14, 2020 in the morning, and February 18, 2020 for the
Court’s consideration for rescheduling. This is the first request for adjournment in this matter.

        Thank you for your consideration and kind courtesies in addressing this matter.

                                                                  Respectfully submitted,

                                                                  Michael K. Chong
                                                                  Michael K. Chong, Esq.

Application granted. The initial pre-trial conference currently scheduled for January 29, 2020 is adjourned to
February 18, 2020 at 3:30 p.m. The joint status letter and proposed case management plan described in the
Court’s December 26, 2019 order are due no later than February 11, 2020.
SO ORDERED.
                                                                _____________________________________
Dated: January 2, 2020
                                                                        GREGORY H. WOODS
New York, New York
                                                                       United States District Judge
